Exhibit 10.24

GRANT NO.                 

SUNRISE TELECOM INCORPORATED

2000 STOCK PLAN

INCENTIVE STOCK OPTION AGREEMENT

Sunrise Telecom Incorporated, a Delaware corporation (the “Company”), hereby
grants an Option to purchase shares of its common stock (the “Shares”) to the
Optionee named below. The terms and conditions of the Option are set forth in
this cover sheet, in the attachment and in the Company’s 2000 Stock Plan (the
“Plan”).

Date of Option Grant: July 21, 2004

Name of Optionee: Robert Heintz

Optionee’s Social Security Number: ###-##-####

Number of Shares Covered by Option: 150,000

Exercise Price per Share: $2.57

Vesting Start Date: July 21, 2004

Vesting Schedule:

Subject to all the terms of the attached Agreement, your right to purchase
Shares under this Option vests as to one-fourth (1/4) of the total number of
Shares covered by this Option, as shown above, on the one-year anniversary of
the Vesting Start Date. Thereafter, the number of Shares, which you may purchase
under this Option shall vest at the rate of one-fourth (1/4) on each of the next
three anniversaries following the one-year anniversary of the Vesting Start
Date. The resulting aggregate number of vested Shares will be rounded to the
nearest whole number. No additional Shares will vest after your Service has
terminated for any reason.

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
enclosed.

 

Optionee:  

/s/ Robert Heintz

  (Signature) Company:  

/s/ Paul Ker-Chin Chang

  (Signature) Title:  

Chief Executive Officer

Attachment



--------------------------------------------------------------------------------

SUNRISE TELECOM INCORPORATED

2000 STOCK PLAN

INCENTIVE STOCK OPTION AGREEMENT

 

The Plan and
Other Agreements   

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded.

Incentive Stock Option    This Option is intended to be an Incentive Stock
Option under section 422 of the Internal Revenue Code and will be interpreted
accordingly. If you cease to be an employee of the Company, a Subsidiary or of a
Parent but continue to provide Service, this Option will be deemed a
Nonstatutory Stock Option on the 90th day after you cease to be an employee. In
addition, to the extent that all or part of this Option exceeds the $100,000
rule of section 422(d) of the Code, this Option or the lesser excess part will
be treated as a Nonstatutory Stock Option. Vesting    This Option is only
exercisable before it expires and then only with respect to the vested portion
of the Option. This Option will vest according to the Vesting Schedule on the
attached cover sheet. Term    Your Option will expire in any event at the close
of business at Company headquarters on the day before the 10th anniversary of
the Date of Option Grant, as shown on the cover sheet. Your Option will expire
earlier if your Service terminates, as described below. Regular Termination   
If your Service terminates for any reason, other than death, Disability or
Cause, as defined below, then your Option will expire at the close of business
at Company headquarters on the 90th day after your termination date. Termination
for Cause    If your Service is terminated for Cause, as determined by the Board
in its sole discretion, then you shall immediately forfeit all rights to your
Option and the Option shall immediately expire. For purposes of this Agreement,
“Cause” shall mean the termination of your Service due to your commission of any
act of fraud, embezzlement or dishonesty; any unauthorized use

 

2



--------------------------------------------------------------------------------

   or disclosure of confidential information or trade secrets of the Company (or
any Parent, Subsidiary or Affiliate); or any other intentional misconduct
adversely affecting the business or affairs of the Company (or any Parent,
Subsidiary or Affiliate) in a material manner. This definition shall not
restrict in any way the Company’s or any Parent’s, Subsidiary’s or Affiliate’s
right to discharge you for any other reason, nor shall this definition be deemed
to be inclusive of all the acts or omissions which constitute “cause” for
purposes other than this Agreement. Death    If your Service terminates because
of your death, then your Option will expire at the close of business at Company
headquarters on the date twelve (12) months after the date of death. During that
twelve (12) month period, your estate or heirs may exercise the vested portion
of your Option. Disability    If your Service terminates because of your
Disability, then your Option will expire at the close of business at Company
headquarters on the date twelve (12) months after your termination date.
Leaves of Absence   

For purposes of this Option, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company in writing, if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. However, your Service will be
treated as terminating ninety (90) days after you went on leave, unless your
right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active work.

 

The Company determines which leaves count for this purpose, and when your
Service terminates for all purposes under the Plan.

Notice of Exercise   

When you wish to exercise this Option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many Shares you wish to purchase. Your notice must also specify
how your Shares should be registered (in your name only or in your and your
spouse’s names as community property or as joint tenants with right of
survivorship). The notice will be effective when it is received by the Company.

 

If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

3



--------------------------------------------------------------------------------

Form of Payment   

When you submit your notice of exercise, you must include payment of the
Exercise Price for the Shares you are purchasing. Payment may be made in one (or
a combination) of the following forms:

 

•     Cash, your personal check, a cashier’s check or a money order.

 

•     Shares which have already been owned by you for more than six months and
which are surrendered to the Company. The value of the Shares, determined as of
the effective date of the Option exercise, will be applied to the Exercise
Price.

 

•     Payment may be made all or in part with a full recourse promissory note
executed by you. The interest rate and other terms and conditions of such note
shall be determined by the Company. The Company may require that you pledge your
Shares to the Company for the purpose of securing the payment of such note.

 

•     By delivery (on a form prescribed by the Company) of an irrevocable
direction to a securities broker to sell Shares and to deliver all or part of
the sale proceeds to the Company in payment of the aggregate Exercise Price.

Withholding Taxes    You will not be allowed to exercise this Option unless you
make acceptable arrangements to pay any withholding or other taxes that may be
due as a result of the Option exercise or sale of Shares acquired under this
Option. Restrictions on Exercise and
Resale    By signing this Agreement, you agree not to exercise this Option or
sell any Shares acquired under this Option at a time when applicable laws,
regulations or Company or underwriter trading policies prohibit exercise, sale
or issuance of Shares. The Company will not permit you to exercise this Option
if the issuance of Shares at that time would violate any law or regulation.
Transfer of Option    Prior to your death, only you may exercise this Option.
You cannot transfer or assign this Option. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may, however, dispose
of this Option in your will.

 

4



--------------------------------------------------------------------------------

   Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your Option in any other way.
Retention Rights    Your Option or this Agreement does not give you the right to
be retained by the Company (or any Parent or any Subsidiaries or Affiliates) in
any capacity. The Company (or any Parent and any Subsidiaries or Affiliates)
reserves the right to terminate your Service at any time and for any reason.
Stockholder Rights    You, or your estate or heirs, have no rights as a
stockholder of the Company until a certificate for your Option’s Shares has been
issued. No adjustments are made for dividends or other rights if the applicable
record date occurs before your stock certificate is issued, except as described
in the Plan. Adjustments    In the event of a stock split, a stock dividend or a
similar change in the Company stock, the number of Shares covered by this Option
and the exercise price per Share may be adjusted (and rounded down to the
nearest whole number) pursuant to the Plan. Your Option shall be subject to the
terms of the agreement of merger, liquidation or reorganization in the event the
Company is subject to such corporate activity. Applicable Law    This Agreement
will be interpreted and enforced under the laws of the State of California.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

5